Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Europe on Apr. 10, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The scope of claim 1 falls within one or more of the groupings of subject matter: 1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. The claim 1 is directed to the abstract idea of collecting data and applying a mathematical 
Claims 2-4 further set operator for the math operation. Claims 5-8 further cite the parameters in the equations are applied in a color space. Claims 9 and 11 don’t even cite any limitation to solve the problem. Claim 10 merely cites the method used for one or more application fields. Claim 12 is directed to a software, which is claimed as computer listings per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 cites “multiple color visualization and separation steps” and “complex color separation workflows”. It is unclear which steps are iteratively carried out, and what “complex color separation workflows” refers to.
Claims 9 and 11 lack clear definition of the scope of protection and also lack enabling disclosure. Both claims merely refer to problems that could be solved with the subject-matter of claim 1, but do not recite any feature of a solution. The description 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over IDS_Lan et al. (Quaternion Decomposition Based Discriminant Analysis for Color Face Recognition) and IDS_Hitzer (General two-sided quaternion Fourier transform, convolution and Mustard convolution).
As to Claim 1, Lan teaches a method for color visualization and separation of a natural and medical image comprising pixels defined by color pixel vector a = [a1, a2, a3] in a Cartesian color space, where the color pixel vector is represented by a pure quaternion q = ai i + a2j + a3k with i, j, k satisfying:

    PNG
    media_image1.png
    33
    657
    media_image1.png
    Greyscale

and the image is decomposed into q+ and q- using the orthogonal 2D planes split concept according to:

    PNG
    media_image2.png
    41
    351
    media_image2.png
    Greyscale

wherein f and g are pure unit quaternions, or f and g describe interactively determined or computed colors (s1, s2) (Lan discloses “a novel quaternion decomposition based discriminant analysis (QDDA) method for color face recognition… QDDA makes use of the quaternion to encode all color channels... a decomposition operation is performed to the quaternion matrix” in Abstract; 
 
    PNG
    media_image3.png
    503
    726
    media_image3.png
    Greyscale
;

    PNG
    media_image4.png
    200
    721
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    507
    719
    media_image5.png
    Greyscale
.
Lan doesn’t directly use claim language “pure unit quaternions”. Hitzer further teaches an orthogonal 2D planes split (OPS) as below:

    PNG
    media_image6.png
    333
    892
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lan with the teaching of Hitzer so as to split four-dimensional quaternions into pairs of orthogonal two-dimensional planes to extract different characteristics of the color information (Hitzer, p. 384).

As to Claim 2, Lan in view of Hitzer teaches the method according to claim 1, wherein the determined or computed colors are colors contained in the image, wherein preferably f = g or f ≠ g (Hitzer discloses the definition including the cases f = ± g at p. 384.)

As to Claim 5, Lan in view of Hitzer teaches the method according to claim 1, wherein the color space is Cartesian, preferably RGB (Lan, section III.A.)

As to Claim 6, Lan in view of Hitzer teaches the method according to claim 1, wherein q+ and q_ can be converted into sets of real numbers where each form one of three color channels R (red), G (green), and B (blue) (Hitzer, section Definition 2.3.)

As to Claim 7, Lan in view of Hitzer teaches the method according to claim 6, wherein the real numbers are either normalized to a predefined range or truncated to zero if they are less than 0 and are truncated to one if they are larger than 1 (Lan discloses a normalized value under section III.B.)

As to Claim 10, Lan in view of Hitzer teaches the method according to claim 1, wherein color visualization and separation is carried out in the fields of medical image analysis, scientific research, social media, multimedia and graphics, aeronautics, deep sea and space exploration, computational photography (Lan discloses quaternion decomposition based discriminant analysis for color object recognition in Abstract, which technology can be applied in any fields related to image processing.)
Claim 12 recites similar limitations as claim 1 but in a software form. Therefore, the same rationale used for claim 1 is applied.
Claim 13 recites similar limitations as claim 1 but in an integrated circuit form. Therefore, the same rationale used for claim 1 is applied.
Claims 14-15 recite similar limitations as claim 1 but in a device form. Therefore, the same rationale used for claim 1 is applied.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over IDS_Lan, IDS_Hitzer and IDS_ Sangwine (Linear Colour-Dependent Image Filtering based on Vector Decomposition).
As to Claim 3, Lan in view of Hitzer teaches the method according to claim 1, wherein f and g correspond to one or more of the following pure unit quaternions:

    PNG
    media_image7.png
    105
    947
    media_image7.png
    Greyscale

(Lan discloses basic directions for the decomposition, such as along x,y,z direction for red, green blue in equ (9); some examples of color directions in the color space under section III.B as below:
    PNG
    media_image8.png
    308
    730
    media_image8.png
    Greyscale
. 


    PNG
    media_image9.png
    177
    718
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lan and Hitzer with the teaching of Sangwine so as to provide a general formula to determine each split color direction.

As to Claim 4, Lan in view of Hitzer and Sangwine teaches the method according to claim 3, wherein f and g are pure unit quaternions µa or µaµb or µaµbµc where a, b, and c are integers from 1 to 13 (Lan discloses some examples of pure unit quaternions as claim 3. Sangwine further provides a general formula. Let, (i,j,k) is input as one/two/three directions to the general formula, it would be directed to first 13 term.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612